USCA4 Appeal: 21-7577      Doc: 10         Filed: 08/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7577


        REGINALD U. FULLARD,

                            Petitioner - Appellant,

                     v.

        STATE OF NORTH CAROLINA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:21-cv-00742-LCB-JLW)


        Submitted: July 28, 2022                                          Decided: August 29, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Reginald U. Fullard, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7577         Doc: 10       Filed: 08/29/2022     Pg: 2 of 2




        PER CURIAM:

               Reginald U. Fullard seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Fullard’s 28 U.S.C. § 2254

        petition as successive. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Fullard’s informal brief, we

        conclude that Fullard has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED

                                                      2